DETAILED ACTION
In application filed on 05/22/2019, Claims 1-21 are pending. Claims 1-21 are considered in the current office action. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/25/2022 has been entered.
 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/12/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

				

			Response to Arguments
Applicant’s arguments, see Page 6, filed on 05/25/2022, with respect to the 35 U.S.C. §102 rejections on Claims 1, 3-6, 8-10, 15-16, and 20 have been fully considered and are persuasive. 
Applicant argues:
(…Applicant submits that amended claim 1 recites ". . . wherein the connecting region is an intersection between the first microfluidic channel and the at least one slit ...." Thus, the connecting region of the presently claimed invention and McGuiness differ in connection/intersection…)
Examiner submits that Applicant’s arguments with respect to Claims 1, 3-6, 8-10, 15-16, and 20 has been considered and are persuasive.
Applicant’s arguments, see Page 6, filed on 05/25/2022, with respect to the 35 U.S.C. §103 rejections on Claims 2, 7, 17-18, and 21 have been fully considered and are persuasive. 
Examiner submits that Applicant’s arguments with respect to Claims 2, 7, 17-18, and 21 has been considered and are persuasive by virtue of their dependency on independent Claim 1. 

Reasons for Allowance
Claims 1-21 are allowed. 

The following is an examiner's statement of reasons for allowance:

The closest prior art, McGuiness (US20180024155A1) teaches connecting interface (Abstract, referred to as microfluidic diagnostic chip) for capillary driven fluidically interconnecting microfluidic channels  (Abstract, ‘microfluidic channels coupled’; Para 0033, fluid flow in microfluidic channels  via capillary action) , the connecting interface (Abstract, ‘microfluidic diagnostic chip’) comprising one or more substrates (Abstract, ‘a substrate’; “or more…” is interpreted as optional);  which collectively define:
a first microfluidic channel (Abstract, ‘plurality of microfluidic channels coupled’; Para 0034-0036. ref. 205) which includes a connecting region (Para 0036, mixing region, ref. 250) for fluidically connecting the first microfluidic channel (Para 0034-0036, ref. 205) to a second microfluidic channel (Para 0034-0036, ref. 205), 
at least one slit (Para 0012, referred to as ‘fluidic slot’; Fig. 3, ref. 120) in an outer surface (Para 0012, ‘extending through’; Fig, 2-3, as structurally arranged’) of one of the one or more substrates (Abstract, ‘a substrate’; “or more…” is interpreted as optional), the at least one slit having an elongated shape (Para 0012, referred to as ‘fluidic slot’; Fig. 3, ref. 120; Fluidic slot has an elongated shape)  and a longitudinal direction parallel to the outer surface (See arrangement of Annotated Fig, 2),wherein the at least one slit (Para 0012, ‘fluidic slot’; Fig. 3, ref 120) provides a fluid passage from the outer surface (Para 0012, ‘extending through’; Fig, 3, as structurally arranged’)  to the connecting region (Para 0036, mixing region, Fig. 2,  ref. 250)  of the first microfluidic channel (Para 0034-0036, ref. 205) and the at least one slit (Para 0012, ‘fluidic slot’; Fig. 2-3, refs 120) has at least one dimension extending ( Annotated Fig. 2, ‘as structurally arranged’) beyond the connecting region  (Para 0036, mixing region, Fig. 2,  ref. 250) along a direction  parallel to the outer surface  (Para 0012, ‘extending through’; Fig, 2-3, as structurally arranged’).
wherein the first microfluidic channel has a longitudinal direction parallel to the outer surface (See arrangement Annotated fig. 2).


    PNG
    media_image1.png
    681
    1253
    media_image1.png
    Greyscale

Annotated Fig.2, McGuinness
However, McGuiness (US20180024155A1) neither teaches nor fairly suggests a connecting interface for capillary driven fluidically interconnecting microfluidic channels, wherein the connecting region (of the connecting interface) is an intersection between the first microfluidic channel and the at least one slit.
Therefore Claims 1-21 are allowed because they are novel over the prior art of record. Moreover, the dependent claims are hereby allowed due to their dependency on independent Claim 1. 
The references of record alone or in combination disclose or suggest the combination of limitations found within the independent claims as a whole without hindsight reasoning.
The dependent claims, being further limiting to the independent claims, definite, and enable by the Specification are also allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OYELEYE ALEXANDER ALABI whose telephone number is 571-272-1678.  The examiner can normally be reached on Monday, Tuesday, Thursday, Friday, 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 571-272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
/OYELEYE ALEXANDER ALABI/Examiner, Art Unit 1797       

/JENNIFER WECKER/           Primary Examiner, Art Unit 1797